DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Claudia Schultze on 02/11/2022.
The application has been amended as follows: 
Claim 15: Canceled.

Claim 16, line 1:
The process according to claim [[15]] 27, wherein an inert gas is added

Claim 18, line 1:
The process according to claim [[15]] 27, wherein steps (a) and (b) are

Claim 19, line 1:
The process according to claim [[15]] 27, wherein the vaporization of the

Claim 20, line 1:
	The process according to claim [[15]] 27, wherein for obtaining the

Claim 21
The process according to claim [[15]] 27, wherein the vaporization in step (a) and the reaction step in step (b) are carried out in separate units and the vaporization in step (a) is controlled such that, on entry of the partially vaporized material stream comprising C3 to C5 hydrocarbons into [[a]] the reactor, a further part vaporizes, such that, after entry of the partially vaporized material stream comprising C3 to C5 hydrocarbons into the reactor, 2 to 50 mol% of the partially vaporized material stream comprising C3 to C5 hydrocarbons is present in the gas phase.

Claim 26
The process according to claim [[15]] 27, wherein the gas phase stream obtained in step (c) is cooled, resulting in condensation of [[the]] C3 to C5 alkenes having precisely one double bond that are present in the gas phase and withdrawal of the condensed C3 to C5 alkenes having precisely one double bond as product.

Claim 27, line 28:
	wherein the hydrogen is added together with the partially vaporized material stream

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed process for removing dienes from a C3-C5 material stream by selective hydrogenation at a specified reaction pressure and a specified reaction temperature in the presence of a hydrogenation catalyst, wherein the reaction pressure and the reaction temperature at the reactor inlet are regulated the reaction pressure at the reactor inlet does not deviate by more than 0.01 bar from the specified reaction pressure and the reaction temperature at the reactor inlet does not deviate by more than 0.1 °C from the specified reaction temperature.
Puls (US 4,260,840; hereinafter “Puls”), applied in the previous Office Action, is considered the closest prior art to the claimed invention. Puls teaches a process for selectively hydrogenating butadiene to butene in a C4 fraction, wherein the reaction is operated at a constant pressure and temperature (Abstract; Examples 1-5). However, Puls fails to teach or suggest that the reaction pressure and the reaction temperature at the reactor inlet are precisely regulated such that they do not deviate by more than 0.01 bar from the specified reaction pressure and by more than 0.01 °C from the specified reaction temperature. In addition, Applicant’s arguments (see Remarks filed on 12/30/2021) with respect to the rejection of claim 14 under 35 USC 103 over Puls have been fully considered and are persuasive. Applicant convincingly points out that deviations from a specified temperature and pressure cannot be excluded in a technical process, e.g., due to variations in the surrounding conditions, such as ambient temperature and atmospheric pressure (pg. 8-9). Furthermore, there is no suggestion or motivation in Puls or elsewhere in the prior art that would have led one of ordinary skill in the art to precisely control the pressure and temperature at the reactor inlet in the Puls process such that they do not deviate by more than the claimed pressure and temperature ranges.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772